Citation Nr: 1313104	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  10-44 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been submitted to reopen service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), depressive disorder, antisocial personality disorder, and alcohol dependence.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans Affairs


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1966 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied reopening a previously denied claim for service connection for PTSD.

Although the RO declined to reopen service connection for PTSD in the October 2009 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

Since filing the initial claim for service connection for PTSD, the Veteran has received diagnoses for other psychiatric symptoms or disorders.  Based on the Veteran's contentions, private medical records, VA treatment records, and subsequent treatment of the claim by the RO, the Board has broadened and recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder that includes PTSD, depressive disorder, antisocial personality disorder, and alcohol dependence.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  A May 2002 RO decision denied service connection for PTSD.  The Veteran did not file a notice of disagreement, and no evidence was received within the year following this decision.

2.  A May 2004 RO decision denied reopening of the claim for service connection for PTSD.  The Veteran did not file a notice of disagreement, and no evidence was received within the year following this decision.

3.  A March 2006 RO decision denied reopening of the claim for service connection for PTSD.  The Veteran did not file a notice of disagreement, and no evidence was received within the year following this decision.

4.  The evidence associated with the claims file subsequent to the March 2006 RO decision regarding the claim for service connection for an acquired psychiatric disorder relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

5.  The Veteran did not engage in combat with the enemy.

6.  The medical evidence of record does not support the conclusion that the Veteran meets the DSM-IV criteria for PTSD 

7.  Symptoms of a psychiatric disorder, other than PTSD, were not shown during service, and have not been shown to have been continuous since the Veteran's service separation. 

8.  A psychiatric disorder, other than PTSD, has not been related to the Veteran's active military service by any competent or credible evidence.


CONCLUSIONS OF LAW

1.  The May 2002 RO decision which denied service connection for PTSD is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  The May 2004 RO decision that denied reopening of the claim for service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.  § 20.1103 (2012).

3.  The March 2006 RO decision that denied reopening of the claim for service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.  § 20.1103 (2012).

4.  New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, including PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

5.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Legal Criteria

In a May 2002 rating decision, the RO denied the Veteran's claim for service connection for PTSD, because the evidence did not show that the Veteran had a current diagnosis of PTSD.  He was properly notified of May 2002 rating decision and did not appeal.  No evidence was received by the RO within the year following that decision.  38 C.F.R. § 3.156(b).  Therefore, the May 2002 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In November 2003, the Veteran filed a claim to reopen service connection for PTSD.  A May 2004 decision denied the claim to reopen, finding that the additional evidence since the May 2002 prior final decision did not show that the Veteran had a current diagnosis of PTSD.  The Veteran was properly notified of the May 2004 rating decision and did not appeal.  No evidence was received by the RO within the year following that decision.  Therefore, the May 2004 rating decision also became final.  38 C.F.R. § 3.156(b).  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In April 2005, the Veteran filed a claim to reopen service connection for PTSD.  A March 2006 decision denied the claim to reopen, finding that the additional evidence since the May 2004 prior final decision did not show that the Veteran had a current diagnosis of PTSD.  The Veteran was properly notified of the March 2006 rating decision and did not appeal.  No evidence was received by the RO within the year following that decision.  Therefore, the March 2006 rating decision also became final.  38 C.F.R. § 3.156(b).  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  

Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence - Acquired Psychiatric Disorder

The evidence of record at the time of the May 2004 RO decision included statements from the Veteran, the Veteran's service treatment records, and post-service VA and private treatment medical records which cover a period through April 2004.  

In the May 2004 RO decision, the RO denied reopening of service connection for PTSD, finding no new and material evidence that the Veteran had a current diagnosis of PTSD.  As such, for evidence to be new and material, it would have to tend to show that the Veteran has a current diagnosis of PTSD.

Briefly reviewing the evidence received since the May 2004 RO decision, in an August 2005 private treatment record, the Veteran was diagnosed with PTSD.  In a February 2009 private examination report the Veteran reported being diagnosed with PTSD.

Based on this additional evidence, the Board finds that the evidence received since the May 2004 RO decision regarding the Veteran's claim for service connection for an acquired psychiatric disorder is new and material, as it relates to unestablished fact of a current diagnosis of PTSD.  Accordingly, the evidence is new and material, and service connection for an acquired psychiatric disorder must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.
Service Connection Laws and Regulations

Having reopened the Veteran's claim, the Board now turns its attention to readjudicating the claim on its underlying merits (a de novo review of the record) on the issue of service connection for an acquired psychiatric disorder, including PTSD.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   The condition at issue, psychosis, is a "chronic disease" listed under 38 C.F.R. § 3.309(a), therefore, 38 C.F.R. § 3.309(b) applies.  See Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011).  

In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including hypertension, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.  

If it is determined, as here, that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Thus, they apply to the Veteran's claim.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

With regard to the first element necessary for a grant of service connection (medical evidence of PTSD), it does not appear that the Veteran actually has PTSD.  It is true that PTSD is listed as an Axis I diagnosis in several VA and private treatment records, and it is not disputed that from the very beginning of his claim, the Veteran has experienced some symptoms of PTSD.  However, the symptoms he has reported experiencing have been repeatedly found by medical professionals to be insufficient to meet the full criteria for an actual diagnosis of PTSD pursuant to the DSM-IV.  

Based on the best evidence, while there are clearly indications of PTSD, and even findings of PTSD in some medical reports, the best medical evidence in this case, overall, provides highly probative evidence against finding that the Veteran has PTSD at this time. 

For example, in an October 1995 private psychiatric examination, the private examiner reported no PTSD symptoms.  In December 2008, a VA psychiatrist stated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  In October 2009, the Veteran was seen by another VA psychiatrist, who found that the Veteran did not report symptoms meeting the formal diagnostic criteria for PTSD.  This appears to be the last definitive assessment of the Veteran's PTSD.  

As noted, PTSD was listed as an Axis I diagnosis in several VA and private treatment records.  However, the fact remains that it does not appear that on any of these instances, the medical professionals took the time to actually assess whether the Veteran met the criteria for a diagnosis of PTSD per the DSM-IV.  Rather, it appears that the diagnosis was reflective of the fact that the Veteran reported a prior diagnosis of PTSD.  

For example, in a December 1995 private treatment record, the Veteran was assessed with sub-clinical PTSD.  In an August 2001 private psychiatric examination, the Veteran was diagnosed with alcohol dependence and rule-out PTSD.  In an October 2003 VA treatment record, the VA examiner reported PTSD in the Veteran's prior medical history.  

In a December 2003 VA treatment record, the VA examiner reported a previous diagnosis of PTSD.  In an August 2004 VA treatment record, the VA examiner reported most likely PTSD.  In an April 2005 "ASAM PPC-2 Assessment Narrative," the private examiner diagnosed alcohol dependence and PTSD; however, there is no rationale provided for why the diagnosis was made, other than the Veteran's report of a previous diagnosis of PTSD by VA.  

The Board also notes that this test is only used as a guideline for "placement, continued stay and discharge of patients with addiction disorders."  See http://www.asam.org/publications/patient-placement-criteria/ppc-2r.  

In a June 2005 private treatment record, the private examiner reported a diagnosis of PTSD by history.  An August 2005 private "Mental Health Medication Management Progress Note" reflects an assessment of PTSD; however, there is no rationale provided for why the diagnosis was made.  In a February 2009 "ASAM PPC-2 Assessment Narrative," the Veteran reported a prior diagnosis of PTSD.  The private examiner provided an Axis I diagnosis of PTSD, however, there is no rationale provided for why the diagnosis was made, other than the Veteran's report of a previous diagnosis of PTSD by VA.  In a June 2009 private opinion, the private examiner opined that the Veteran exhibited severe symptoms of PTSD; however, the private examiner did not provide a diagnosis of PTSD.  

It is important to note that all of these opinions, except for the June 2009 opinion, were not provided by licensed clinical psychiatrists or psychologists.  There is also no evidence that any of these examiners reviewed the Veteran's claims file, service treatment records, or otherwise based the diagnosis on a thorough and accurate history.  While this is not needed, the fact remains that the best, most comprehensive evaluations of the Veteran's problem consistently find that the Veteran does not have PTSD at this time.  

The Board finds the December 2008 and October 2009 VA PTSD opinions to be very probative.  The VA examiner who conducted the December 2008 examination is identified as a licensed clinical psychiatrist and the VA examiner who conducted the October 2009 examination is identified as a licensed clinical psychologist.  The reports note that they were based on a psychological interview of the Veteran.  The VA PTSD opinions were thorough and took into account the results of both a clinical interview and psychological testing, as well as a complete review of the claims folder and documented medical history.  

The Board finds these opinions to be the most probative pieces of evidence as they actually address the symptoms which would be needed for a diagnosis of PTSD to be rendered, but which the Veteran was not experiencing.  As these opinions are found to be the most probative, they are afforded the greatest weight, and therefore the Board concludes that the Veteran does not meet the criteria for PTSD.

The Board has also considered whether service connection is warranted for an acquired psychiatric disability, other than PTSD.  The Board notes that the Veteran has been given Axis I diagnoses of depressive disorder, antisocial personality disorder, and alcohol dependence.  The Axis I diagnosis of personality disorder is not a disability for VA disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2012).  Moreover, alcoholism is not a disability for which service connection may be granted as directly incurred in service.  See 38 U.S.C.A. § 1110 (West 2002); see also Allen v. Principi, 237 F.3d 1368, 1375 (Fed. Cir. 2001).

The Board finds that the weight of the evidence demonstrates that, while the Veteran engaged in combat with the enemy during service in Vietnam, he did not have chronic psychiatric disorder symptoms in service.  Service treatment records are negative for any complaints or treatment for a psychiatric disorder.  The evidence in this case includes the October 1968 service separation examination report, which includes a summary of the Veteran's significant in-service medical history, including the Report of Medical History on which the Veteran checked the block to indicate that he did not have and had never had psychiatric problems.  The October 1968 service separation examiner's review of the history is also negative for any reports of psychiatric disorder symptoms.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any complaints, treatment, or diagnosis of psychiatric disorder either during service or at service separation in October 1968.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a psychiatric disorder have not been continuous since service separation and that the Veteran's recent assertions of continuous post-service psychiatric symptoms are not credible.  

As indicated, at the October 1968 service separation examination, the Veteran denied any disability or symptoms of a psychiatric disorder and the Veteran was clinically evaluated as normal.  Following service separation in October 1968, the evidence of record shows no complaints, diagnosis, or treatment for any psychiatric disorder until December 1995.  

The evidence shows that a psychiatric disorder first manifested years after service in December 1995, notably over 27 years after service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  The absence of post-service complaints, findings, diagnosis, or treatment after service for many years until December 1995 is one factor, considered in addition to the other factors stated in this decision, which tend to weigh against a finding of either chronic psychiatric disorder symptoms in service or continuous symptoms of a psychiatric disorder after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

While the Veteran is competent to state that he had psychiatric symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of continuous psychiatric disorder symptoms since service, made in the context of the August 2001 claim for service connection (VA disability compensation) for a psychiatric disorder, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The recent statements of continuous post-service psychiatric disorder symptoms are inconsistent with the service treatment record evidence, including the Veteran's own contemporaneous lay history at the service separation examination, the service separation examiner's summary of history and clinical examination, an absence of complaints or treatment for years after service, and the histories and symptoms credibly reported by the Veteran during post-service VA and private treatment.

The Veteran's recent statements of continuous post-service psychiatric disorder symptoms are inconsistent with the Veteran's own histories and the findings in post-service VA and private treatment records.  In a June 2000 private treatment record, the Veteran, upon separation from service, reported feelings of anger and rage at not being accepted by his peers.  In an August 2003 VA treatment record, the Veteran denied symptoms of depression.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  Yet, there is no indication in any of these treatment records that the Veteran had reported experiencing either psychiatric symptoms in service or continuous psychiatric disorder symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  

Other evidence tending to show that psychiatric disorder symptoms have not been continuous since service separation include an October 1995 mental health examination, where the Veteran reported that his service in Vietnam was "interesting" and that he did not have any post traumatic symptoms as a result of his service.  The Veteran also specifically stated that he had "good thoughts" about his war time experience and that his later criminal behavior had more to do with alcohol and drug abuse.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).  The Veteran is simply found not to be an accurate historian of his disability for these reasons. 

The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of psychiatric disorder symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment for many years after service are more contemporaneous and probative than the more ambivalent and inconsistent statements of in-service injury or symptoms and post-service symptoms regarding a psychiatric disorder the Veteran later made pursuant to the recent claim for VA compensation benefits.  See Cartright, at 25; Pond (interest may affect the credibility of testimony); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  Several of the Veteran's own prior statements provide highly probative evidence against his own current claims. 

For example, in a June 2005 private treatment record, the Veteran reported that he had been having PTSD symptoms for the past 35 years; however in the October 1995 mental health examination, the Veteran specifically reported he did not have any post traumatic symptoms as a result of his service.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  

Regarding the Veteran's statements as to the cause of the current psychiatric disorder, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because he was a layperson, conflicts with Jandreau).  However, in this case, the cause of the Veteran's psychiatric disorder involves a complex medical etiological question because it deals with the origin and progression of the Veteran's psychiatric disorder, and because an internal and complex disease process such as a psychiatric disorder is diagnosed primarily on clinical findings or comprehensive testing, and not on symptoms alone.  The Veteran is competent to relate symptoms of a psychiatric disorder that he experienced at any time, but is not competent to opine on whether there is a link between the current psychiatric disorder and active service.  Such diagnosis and opinion as to nexus requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

Based upon the above discussion, the Board finds that there are multiple reasons to conclude that the lay and medical evidence that is of record weighs against the claim for service connection for a psychiatric disorder, and outweighs the Veteran's more recent contentions regarding chronic in-service psychiatric disorder symptoms, and continuous post-service psychiatric disorder symptoms.  As indicated, there is no credible evidence of chronic in-service psychiatric disorder symptoms, or continuous post-service psychiatric disorder symptoms.  

Further, there is no medical opinion that even suggests that a current psychiatric disorder either began during or was otherwise caused by the Veteran's military service, and no factual basis for such an opinion, because the weight of the lay and medical evidence demonstrates that there was no psychiatric injury or disease in service, no chronic symptoms in service, or continuity of symptoms since service; therefore, any such purported opinion of nexus to service would be speculative.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies to the claim on appeal.  As this decision will fully grant the Veteran's application to reopen service connection for a an acquired psychiatric disorder, the Board need not discuss the notice requirements involving the submission of new and material evidence.  

Regarding the  underlying claim for service connection for an acquired psychiatric disorder, the Board will proceed to review the VCAA compliance.  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a January 2002 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA psychiatric examinations in December 2008 and October 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinion provided considers all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of service connection for an acquired psychiatric disorder has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, VA examination reports, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  

ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, including PTSD, is reopened.  

Service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, antisocial personality disorder, and alcohol dependence, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


